Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
The instant application has been re-assigned to the undersigned examiner. In view of the newly submitted IDS and foreign search reports, this is a non-final office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  Use proper punctuation. For example, add semicolon after “including” in lines 6 and 12 and after “that” in the last line, and remove the period at the end of the second paragraph on the second page of claim 1 after the word “direction”.  Appropriate correction is required.
Claims 3 and 6 objected to because of the following informalities:  Use proper punctuation. For example, add semicolon after “including” and after “that”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites a cooling fan. Claim 1 also recites a centrifugal fan. It is not clear if the cooling fan is the same as the centrifugal fan or a different fan.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Funabashi et al. (US 5,839,397), referred to hereafter as Funabashi, in view of Shoji (US 2013/0149157), and Ohyama (US 2011/0023526).
With regard to claim 1:
Funabashi discloses a construction machine (a hydraulic excavator; col. 5, lines 65-66) comprising: a centrifugal fan (4) housed inside a machine body (1, Fig. 1); and a bell mouth (8a) arranged on a suction side of the centrifugal fan, the bell mouth having an outlet, the centrifugal fan including a hub (4a) that is rotatable around a rotation axis, an annular shroud (4g) arranged so as to face the hub, the shroud forming a flow path between the shroud and the hub, the shroud having a suction port, and a plurality of blades provided between the hub and the shroud at intervals in a circumferential direction, each of the plurality of blades including a leading edge on a side where air flows in (adjacent to the bell mouth in Fig. 1), a trailing edge on a side where air flows out (as seen at 4f in Fig. 1), the outlet of the bell mouth being arranged on a radially inner side of the suction port of the shroud (Fig. 1).
Funabashi does not appear to explicitly disclose that each of the plurality of blade has a pressure surface that is one of blade surfaces extending between the leading edge and the trailing edge, the pressure surface facing forward relative to a rotation direction, and a suction surface that is another of the blade surfaces extending between the leading edge and the trailing edge, the suction surface facing backward relative to the rotation direction, wherein each of the plurality of blades is formed such that the leading edge has a convex shape protruding toward the suction surface relative to a line segment linking a connection of the leading edge with the hub and a connection of the leading edge with the shroud, and a vertex of the convex shape of the leading edge is positioned on a radially inner side of a wall surface of the outlet of the bell mouth when the suction side of the centrifugal fan is seen in an axis direction. Funabashi also doesn’t appear to explicitly disclose that a circumferential relative position of a connection with the shroud relative to a connection with the hub on a cross-section taken along a cylindrical plane centered on the rotation axis is displaced gradually backward, relative to the rotation direction, from the leading edge toward the trailing edge, and a circumferential position of a connection of the trailing edge with the shroud is displaced backward, relative to the rotation direction, from a circumferential position of a connection of the trailing edge with the hub.
However, Shoji, which is in the same field of endeavor of fans, teaches a centrifugal fan (impeller 20) including a hub (back plate 22) which is rotatable about an axis of rotation, an annular shroud (ring-shaped shroud 26) arranged so as to face the hub, the shroud forming a flow path between the shroud and the hub, the shroud having a suction port, and a plurality of blades (blades 28) provided between the hub and the shroud at intervals in a circumferential direction; each of the plurality of blades including a front edge (leading edge) on a side where air flows in, a rear edge (trailing edge) on a side where air flows out, a pressure surface (the positive pressure surface on the opposite side to the negative pressure surface mentioned below) which is a blade surface on one side extending between the leading edge and the trailing edge and which faces forward relative to a rotation direction, and a suction surface (the negative pressure surface labeled 28 in Fig. 2A) which is a blade surface on the other side extending between the leading edge and the trailing edge and which faces backward relative to the rotation direction; and each of the plurality of blades is formed such that the leading edge has a convex shape (convex shape, the value of a distance T, on the suction surface) protruding toward the suction surface relative to a line segment linking a section (see fig. 7; root hub 24a) of the leading edge with the hub and a connection of the leading edge (blade’s upper root 26a) to the shroud.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of moving air through a fan.
In the above combination, a vertex of the convex shape of the leading edge (the portion protruding the distance T) is positioned on a radially inner side of a wall surface of the outlet of the bell mouth when the suction side of the centrifugal fan is seen in an axis direction.
Regarding the circumferential relative position being displaced gradually backward and the a circumferential position being displaced backward, Ohyama, which is in the same field of endeavor of fans, teaches a fan with blades wherein a circumferential relative position of a connection with the shroud relative to a connection with the hub on a cross-section taken along a cylindrical plane centered on the rotation axis is displaced gradually backward, relative to the rotation direction, from the leading edge toward the trailing edge, and a circumferential position of a connection of the trailing edge with the shroud is displaced backward, relative to the rotation direction, from a circumferential position of a connection of the trailing edge with the hub (Fig. 29, [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of moving air through a fan.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Funabashi et al. (US 5,839,397), referred to hereafter as Funabashi, in view of Shoji (US 2013/0149157), and Ohyama (US 2011/0023526), as applied to claim 1 above, and further in view of Han et al. (US 2012/0055656).
With regard to claim 2: 
The combination of Funabashi and Shoji and Ohyama discloses the construction machine of claim 1, as set forth above. 
The combination of Funabashi and Shoji and Ohyama does not appear to explicitly disclose that each of the plurality of blades is formed such that the convex shape of the leading edge extends to the trailing edge, and each of the plurality of blades is formed such that a curvature at the vertex of the convex shape of each of the plurality of blades gradually increases from the leading edge toward a midway position disposed between the leading edge and the trailing edge and gradually decreases from the midway position toward the trailing edge. 
However, Han, which is in the same field of endeavor of fans, teaches a fan with blades (30) wherein each of the plurality of blades is formed such that the convex shape of the leading edge extends to the trailing edge, and each of the plurality of blades is formed such that a curvature at the vertex of the convex shape of each of the plurality of blades gradually increases from the leading edge toward a midway position disposed between the leading edge and the trailing edge and gradually decreases from the midway position toward the trailing edge (Fig. 1, 2). Han also teaches that the advantage of providing a turbo fan that may secure enough amount of airflow and increase positive pressure can be realized ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of moving air through a fan. Furthermore, the combination with Han helps realize the advantage mentioned above.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi et al. (US 5,839,397), referred to hereafter as Funabashi, in view of Shoji (US 2013/0149157), and Ohyama (US 2011/0023526), as applied to claim 1 above, and further in view of Kinoshita (US 2007/0251680).
With regard to claim 5: 
The combination of Funabashi and Shoji and Ohyama discloses the construction machine of claim 1, as set forth above. 
The combination of Funabashi and Shoji and Ohyama does not appear to explicitly disclose that at a cooling fan, further comprising: a first rectifying member arranged across the centrifugal fan from the bell mouth, wherein the first rectifying member is a member extending radially outward at least from an outer periphery of the centrifugal fan. 
However, Kinoshita, which is in the same field of endeavor of fans, teaches a fan with blades wherein at a cooling fan, further comprising: a first rectifying member (7) arranged across the centrifugal fan from the bell mouth (5), wherein the first rectifying member is a member extending radially outward at least from an outer periphery of the centrifugal fan (Fig. 29, [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of moving air through a fan.


With regard to claim 7: 
The combination of Funabashi and Shoji and Ohyama discloses the construction machine of claim 1, as set forth above. 
The combination of Funabashi and Shoji and Ohyama does not appear to explicitly disclose a first rectifying member arranged across the centrifugal fan from the bell mouth; and a second rectifying member arranged so as to face the first rectifying member, wherein the first rectifying member is a member extending radially outward at least from an outer periphery of the centrifugal fan, the second rectifying member is formed such that the second rectifying member extends radially outward from the outer periphery of the centrifugal fan, and a radially-outer- end portion of the second rectifying member is positioned closer to the first rectifying member than a radially-inner-end portion of the second rectifying member is, and the second rectifying member defines, together with the first rectifying member, an air guide path that guides airflow discharged from the centrifugal fan. 
However, Kinoshita, which is in the same field of endeavor of fans, teaches a fan with blades comprising a first rectifying member (7) arranged across the centrifugal fan from a bell mouth (5); and a second rectifying member (23) arranged so as to face the first rectifying member, wherein the first rectifying member is a member extending radially outward at least from an outer periphery of the centrifugal fan, the second rectifying member is formed such that the second rectifying member extends radially outward from the outer periphery of the centrifugal fan, and a radially-outer- end portion of the second rectifying member is positioned closer to the first rectifying member than a radially-inner-end portion of the second rectifying member is, and the second rectifying member defines, together with the first rectifying member, an air guide path that guides airflow discharged from the centrifugal fan (Fig. 29, [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of moving air through a fan.


Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi et al. (US 5,839,397), referred to hereafter as Funabashi, in view of Shoji (US 2013/0149157).
With regard to claim 3:
Funabashi discloses a construction machine (a hydraulic excavator; col. 5, lines 65-66) comprising: a centrifugal fan (4) housed inside a machine body (1, Fig. 1); and a bell mouth (8a) arranged on a suction side of the centrifugal fan, the bell mouth having an outlet, the centrifugal fan including a hub (4a) that is rotatable around a rotation axis, an annular shroud (4g) arranged so as to face the hub, the shroud forming a flow path between the shroud and the hub, the shroud having a suction port, and a plurality of blades provided between the hub and the shroud at intervals in a circumferential direction, each of the plurality of blades including a leading edge on a side where air flows in (adjacent to the bell mouth in Fig. 1), a trailing edge on a side where air flows out (as seen at 4f in Fig. 1), the outlet of the bell mouth being arranged on a radially inner side of the suction port of the shroud (Fig. 1).
Funabashi does not appear to explicitly disclose that each of the plurality of blade has a pressure surface that is one of blade surfaces extending between the leading edge and the trailing edge, the pressure surface facing forward relative to a rotation direction, and a suction surface that is another of the blade surfaces extending between the leading edge and the trailing edge, the suction surface facing backward relative to the rotation direction, wherein each of the plurality of blades is formed such that the leading edge has a convex shape protruding toward the suction surface relative to a line segment linking a connection of the leading edge with the hub and a connection of the leading edge with the shroud, and a vertex of the convex shape of the leading edge is positioned on a radially inner side of a wall surface of the outlet of the bell mouth when the suction side of the centrifugal fan is seen in an axis direction. Funabashi also doesn’t appear to explicitly disclose that the convex shape of the leading edge extends to the trailing edge, and a curvature at the vertex of the convex shape of each of the plurality of blades is kept same from the leading edge to a midway position disposed between the leading edge and the trailing edge and gradually decreases from the midway position toward the trailing edge.
However, Shoji, which is in the same field of endeavor of fans, teaches a centrifugal fan (impeller 20) including a hub (back plate 22) which is rotatable about an axis of rotation, an annular shroud (ring-shaped shroud 26) arranged so as to face the hub, the shroud forming a flow path between the shroud and the hub, the shroud having a suction port, and a plurality of blades (blades 28) provided between the hub and the shroud at intervals in a circumferential direction; each of the plurality of blades including a front edge (leading edge) on a side where air flows in, a rear edge (trailing edge) on a side where air flows out, a pressure surface (the positive pressure surface on the opposite side to the negative pressure surface mentioned below) which is a blade surface on one side extending between the leading edge and the trailing edge and which faces forward relative to a rotation direction, and a suction surface (the negative pressure surface labeled 28 in Fig. 2A) which is a blade surface on the other side extending between the leading edge and the trailing edge and which faces backward relative to the rotation direction; and each of the plurality of blades is formed such that the leading edge has a convex shape (convex shape, the value of a distance T, on the suction surface) protruding toward the suction surface relative to a line segment linking a section (see fig. 7; root hub 24a) of the leading edge with the hub and a connection of the leading edge (blade’s upper root 26a) to the shroud. Furthermore, each of the plurality of blades (28) disclosed in Shoji is configured so that the convex shape of the leading edge extends as far as the trailing edge (see paragraph [0031]. "It should be noted that the twisting or inclination angle toward the inner surface of the ring shaped shroud 26 may be observed along an entire length of blades 28, but it becomes more pronounced at the leading edge of each blade 28."). Further, each of the plurality of blades is configured so that while the curvature of the vertex in each of the individual convex shapes of the plurality of blades is maintained from the leading edge to an intermediate position between the leading edge and the trailing edge, the curvature of the vertex gradually becomes smaller from the intermediate position toward the rear edge. (See paragraph [0031]. It is found that the curvature in the front edge is significant (pronounced) and the curvature gradually becomes smaller toward the rear edge. In addition, in the claim, the specific degree of curvature that is maintained is not recited. Therefore, it can be said that the curvature of Shoji is maintained as far as an arbitrary intermediate position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of moving air through a fan.
In the above combination, a vertex of the convex shape of the leading edge (the portion protruding the distance T) is positioned on a radially inner side of a wall surface of the outlet of the bell mouth when the suction side of the centrifugal fan is seen in an axis direction.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Funabashi et al. (US 5,839,397), referred to hereafter as Funabashi, in view of Shoji (US 2013/0149157), and Kinoshita (US 2007/0251680).
With regard to claim 6:
Funabashi discloses a construction machine (a hydraulic excavator; col. 5, lines 65-66) comprising: a centrifugal fan (4) housed inside a machine body (1, Fig. 1); and a bell mouth (8a) arranged on a suction side of the centrifugal fan, the bell mouth having an outlet, the centrifugal fan including a hub (4a) that is rotatable around a rotation axis, an annular shroud (4g) arranged so as to face the hub, the shroud forming a flow path between the shroud and the hub, the shroud having a suction port, and a plurality of blades provided between the hub and the shroud at intervals in a circumferential direction, each of the plurality of blades including a leading edge on a side where air flows in (adjacent to the bell mouth in Fig. 1), a trailing edge on a side where air flows out (as seen at 4f in Fig. 1), the outlet of the bell mouth being arranged on a radially inner side of the suction port of the shroud (Fig. 1).
Funabashi does not appear to explicitly disclose that each of the plurality of blade has a pressure surface that is one of blade surfaces extending between the leading edge and the trailing edge, the pressure surface facing forward relative to a rotation direction, and a suction surface that is another of the blade surfaces extending between the leading edge and the trailing edge, the suction surface facing backward relative to the rotation direction, wherein each of the plurality of blades is formed such that the leading edge has a convex shape protruding toward the suction surface relative to a line segment linking a connection of the leading edge with the hub and a connection of the leading edge with the shroud, and a vertex of the convex shape of the leading edge is positioned on a radially inner side of a wall surface of the outlet of the bell mouth when the suction side of the centrifugal fan is seen in an axis direction. Funabashi also doesn’t appear to explicitly disclose a first rectifying member arranged across the centrifugal fan from the bell mouth, the first rectifying member is a member extending radially outward at least from an outer periphery of the centrifugal fan, and wherein the first rectifying member is formed such that a portion of the first rectifying member lying on a radially outer side of the outer periphery of the centrifugal fan is inclined in a direction away from the centrifugal fan with respect to a radial direction.
However, Shoji, which is in the same field of endeavor of fans, teaches a centrifugal fan (impeller 20) including a hub (back plate 22) which is rotatable about an axis of rotation, an annular shroud (ring-shaped shroud 26) arranged so as to face the hub, the shroud forming a flow path between the shroud and the hub, the shroud having a suction port, and a plurality of blades (blades 28) provided between the hub and the shroud at intervals in a circumferential direction; each of the plurality of blades including a front edge (leading edge) on a side where air flows in, a rear edge (trailing edge) on a side where air flows out, a pressure surface (the positive pressure surface on the opposite side to the negative pressure surface mentioned below) which is a blade surface on one side extending between the leading edge and the trailing edge and which faces forward relative to a rotation direction, and a suction surface (the negative pressure surface labeled 28 in Fig. 2A) which is a blade surface on the other side extending between the leading edge and the trailing edge and which faces backward relative to the rotation direction; and each of the plurality of blades is formed such that the leading edge has a convex shape (convex shape, the value of a distance T, on the suction surface) protruding toward the suction surface relative to a line segment linking a section (see fig. 7; root hub 24a) of the leading edge with the hub and a connection of the leading edge (blade’s upper root 26a) to the shroud.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of moving air through a fan.
In the above combination, a vertex of the convex shape of the leading edge (the portion protruding the distance T) is positioned on a radially inner side of a wall surface of the outlet of the bell mouth when the suction side of the centrifugal fan is seen in an axis direction.
Regarding the rectifying members, Kinoshita, which is in the same field of endeavor of fans, teaches a fan with blades including a first rectifying member (7) arranged across the centrifugal fan from a bell mouth (5), the first rectifying member is a member extending radially outward at least from an outer periphery of the centrifugal fan, and wherein the first rectifying member is formed such that a portion of the first rectifying member lying on a radially outer side of the outer periphery of the centrifugal fan is inclined in a direction away from the centrifugal fan with respect to a radial direction (Fig. 29, [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of moving air through a fan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar fan such as US10,563,657, US8,834,121, and US9,829,004.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/J. Todd Newton/           Primary Examiner, Art Unit 3745